FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                             ACCORDANCE WITH RULE 221, Pa.R.D.E.



New

660 Clarion FCU
661 First American Trust, FSB
662 Bank of Bird in Hand
663 BHCU

Name Change

561 Citizens Bank of PA – Change to Citizens Bank, NA
46 First Community Bank of Mercersburg – Change to 94 Orrstown Bank
614 Monument Bank – Change to Monument Bank, a division of Citizens & Northern Bank
133 Union Community Bank – Change to 93 Northwest Bank

Platinum Leader Change

2 ACNB Bank – Remove
136 Centric Bank - Remove

Correction


Removal
Submitted: 4/30/2019